Citation Nr: 0406876	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  97-26 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
gout.
 
2.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected gout.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied entitlement to the benefits sought.  The veteran 
subsequently perfected this appeal.

A hearing was held at the RO in November 1997.  A 
videoconference hearing before the undersigned was held in 
November 2003.  Transcripts of these hearings are associated 
with the claims folder.  

Throughout the course of this appeal, the veteran has 
questioned the validity of the original diagnosis of gout.  
He believes that he was misdiagnosed during service and 
requests that VA change his diagnosis to account for his 
multiple joint pathology.  Medical evidence of record 
establishes that the veteran has been diagnosed with various 
types of arthritis, including rheumatoid, seronegative, and 
psoriatic.  Accordingly, the Board construes the veteran's 
statements as raising a claim of entitlement to service 
connection for an arthritic condition (other than gout), and 
refers this matter to the RO for the appropriate action.  

The issues of entitlement to service connection for a 
psychiatric disability and entitlement to TDIU are discussed 
in the remand portion of this decision.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition with regard 
to the veteran's claim for an increased evaluation for gout.  

2.  The veteran's service-connected gout is productive of no 
more than one or two exacerbations a year.  

3.  The veteran currently has severe pain and limitation of 
motion in multiple joints; however, the preponderance of the 
evidence is against a finding that the veteran's multiple 
joint pathology is related to his service-connected gout.  

4.  The evidence of record does not show that the veteran's 
service-connected gout requires frequent hospitalization or 
causes a marked interference with employment beyond that 
contemplated in the schedular standards.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected gout are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5002, 5017 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The July 1997 statement of the case (SOC), the June 1998 
supplemental statement of the case (SSOC), the September 1998 
SSOC, the September 2000 SSOC, the April 2002 SSOC, and the 
January 2003 SSOC, collectively notified the veteran of the 
laws and regulations pertinent to his claim for an increased 
evaluation for gout.  The January 2003 SSOC also set forth 
the regulations pertaining to VA's assistance in developing 
claims.  These documents also advised the veteran of the 
evidence of record and of the reasons and bases for the 
decision.  

Letter dated in January 2003 notified the veteran of the 
enactment of the VCAA.  He was advised that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim and that they would obtain identified 
records from Federal agencies.  The veteran was advised that 
it was his responsibility to provide enough information about 
the records so that VA could request them.  The veteran was 
asked to identify relevant medical records and to submit the 
appropriate authorization.  

The letter also informed the veteran what the evidence must 
show to support his claim of entitlement to an increased 
evaluation.  Specifically, that he should submit medical 
evidence of increased symptoms.  

Letter dated in August 2003 advised the veteran that VA 
needed evidence establishing that his gout had increased in 
severity.  He was also advised of the evidence that VA had 
received.  

Although the above-referenced letters did not specifically 
contain the "fourth element," the August 2003 letter did 
ask the veteran to tell VA about any other records that might 
exist to support his claim, and the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim for increase.

In this case, the initial AOJ decision denying the veteran's 
claim for increase was made prior to the enactment of the 
VCAA.  VCAA notice was not provided to the veteran prior to 
the initial AOJ adjudication denying the claim, and thus, the 
timing of the notice does not comply with the express 
requirements of Pelegrini.  While the Court did not address 
whether, and if so, how, the Secretary can properly cure a 
timing defect, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In November 2003, the veteran 
submitted additional evidence along with a waiver of RO 
jurisdiction.  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran has identified VA treatment for his gout and medical 
records from various VA facilities have been obtained and 
associated with the claims folder.  The veteran identified 
recent treatment at the VA medical center (VAMC) in Miami and 
the Board acknowledges that these records have not been 
obtained.  An April 2002 progress note indicates that the 
veteran was being referred to VAMC Miami for possible root 
ablation therapy or pulse therapy to the nerve roots.  The 
veteran testified that the reason he goes to Miami is to see 
a neurosurgeon for his spine.  Treatment related to his spine 
is not relevant to his claim for an increased evaluation for 
gout.  

The veteran reported that he is receiving Social Security 
disability benefits.  Records from the Social Security 
Administration have been obtained and are associated with the 
claims folder.  In keeping with the duty to assist, the 
veteran was provided VA examinations in April and December 
1997.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of an increased 
evaluation for gout would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran was originally granted service connection for 
gout in September 1969 and assigned a noncompensable 
evaluation effective June 28, 1969.  In June 1998, the 
evaluation was increased to 20 percent, effective January 24, 
1997 (the date of claim for increase).  Service connection 
for gout has been in effect since 1969 and is protected.  See 
38 C.F.R. § 3.957 (2003).  

A January 1997 private medical statement from Dr. W.H. 
indicates that he has treated the veteran since June 1979.  
In 1986, the veteran began complaining of increased joint 
pain and stiffness and rheumatoid arthritis was detected in 
1995.  A November 1995 laboratory report indicates that the 
rheumatoid factor was positive.  Methotrexate was started in 
January 1996 to help control the stiffness and joint pain.  
Diagnoses included gout and rheumatoid arthritis.  

The veteran was seen at the VA outpatient clinic (VAOPC) in 
Ft. Meyers, Florida in January 1997.  Impression was liver 
toxicity most likely due to Methotrexate and the veteran was 
advised to stop this medication.  The veteran was seen in the 
urgent care clinic in February 1997 with complaints of 
increased pain since being taken off of his medication.  He 
was advised to increase his Prednisone for 10 days.  In March 
1997, he was prescribed Tylenol with codeine for the pain.

The veteran underwent a VA joints examination in April 1997.  
The veteran reported that he was told he had gouty arthritis 
in 1969.  This arthritis involved his toes, knees, shoulders, 
back and fingers.  In 1974, he was told that he did not have 
gout.  His medication was stopped and his gout flared up 
immediately.  Uric acid was normal in April 1997 but he was 
on Allopurinol at that time.  He had a negative rheumatoid 
factor in January 1997.  He was still on Gold, presumably for 
rheumatoid arthritis.  

On physical examination, there was no swelling or deformity 
noted.  Range of motion (ROM) of both knees was from 30 to 90 
degrees.  Shoulder flexion was 0 to 90 degrees and abduction 
was 0 to 40 degrees bilaterally.  Internal and external 
rotation could not be measured.  Forward flexion was to 50 
degrees and back extension was to 15 degrees.  Neck flexion 
was to 35 degrees and extension to 15 degrees.  There were no 
deformities of the hand joints and he had full ROM of his 
hand joints.  X-ray of the lumbar spine revealed multiple 
disc disease associated with osteoarthritis, dextroscoliosis, 
and muscle spasm.  X-rays of the shoulders and knees were 
normal.  Diagnoses were multilevel disc disease, lumbosacral 
spine; no objective evidence of gout or rheumatoid arthritis; 
and degenerative joint disease - generalized lumbosacral 
spine.  

A March 1997 statement from Dr. W.H. indicates that the 
veteran's gouty arthritis has gotten progressively worse over 
the years with joint pain, stiffness and limitations in range 
of motion.  The statement further indicates, "[t]here is no 
symptomatic way to differentiate between gouty or rheumatoid 
(when you are considering the joint pain, stiffness, and 
motion limitation)."  

The veteran underwent evaluation at the VA rheumatology 
clinic in July 1997.  He reported polyarthritis since he was 
in service and that he has had a variety of diagnoses, 
including gout and rheumatoid arthritis.  The examiner noted 
there was not much in the way of acute swelling of the joints 
to suggest gout.  On physical examination, there were no 
nodules, no tophi, and no joint swelling except for swelling 
of 2 and 3 metacarpophalangeal (MCP) joints bilaterally.  The 
veteran could not flex his spine more than 20 degrees and 
there was severe limitation of motion of both shoulders and 
hips.  Impression included seronegative polyarthritis and 
probable rheumatoid arthritis.

The veteran was seen in August 1997 with a flare up of joint 
pain.  Progress notes dated in October and December 1997 
indicate that the veteran was treated for seronegative 
polyarthritis.  The examiner doubted that the veteran had 
gout.  The examiner noted that the veteran has been on 
Allopurinol for 30 years and suggested that the veteran stop 
taking it, but he was reluctant to do so.  On examination, 
the veteran had swelling of the small joints of the hands.  
He had pain in the interphalangeal (IP) joints of the toes, 
but they were not too swollen.

The veteran underwent another VA joints examination in 
December 1997.  The veteran appeared to be in severe 
discomfort.  He reported a longstanding history of arthritis.  
He has constant pain in his joints, primarily the shoulders, 
knees, and low back.  He also reported pain in his hands and 
feet, but at the present time, there was no swelling or 
deformity.  The veteran had been seen by rheumatology and was 
diagnosed with seronegative rheumatoid arthritis and he was 
treated with Methotrexate and oral Gold therapy.  Both 
medications were discontinued due to side effects.  

The examiner noted that the veteran has no acute flare-ups as 
he is always in acute distress with all of his joints.  X-
rays of the hands, feet, knees, and shoulders were normal.  
The only significant x-ray findings were in the lumbar spine 
and sacroiliac area.  Impression was as follows:

Multiple joints pains felt to be 
secondary to seronegative rheumatoid 
arthritis and not really gouty arthritis.

At this time we are asked to determine 
the etiologic relationship between gout 
and current multiple joint pathology and 
I feel at this time there is no 
relationship between the gout and the 
multiple joint pathology.  Gout is 
characteristically a monarticular 
infliction that is, it can be migratory, 
affecting one joint and then another, but 
it is very unusual to have the multiple 
joint systems involved at the same time 
as in this patient.

Uric acid level on December 30, 1997 was 8.0 mg/dL.  
Prescription records indicate the veteran was still taking 
Allopurinol.  

The veteran was admitted to a VA chronic pain program on 
November 30, 1998.  Treatment included physical and 
occupational therapy.  He was given daily relaxation and 
attended group sessions on chronic pain and therapeutic 
recreation.  He was unable to meet the goals of pain control 
and weight loss.  He had multiple trigger point injections 
done for painful spasms of the back.  The veteran was 
discharged on December 18, 1998 and it was noted that he had 
good motivation and was compliant with the program.  

The veteran was seen in the VAOPC in June 1999.  He reported 
treatment with Indocin and Prednisone and that neither helped 
very much.  Physical examination revealed nail pitting.  
Impression was likely psoriatic arthritis.  The veteran was 
seen in follow up in July, August, and October 1999.  
Diagnoses included psoriatic arthritis and spondylitis with 
symmetric peripheral arthritis.  

Records from the Social Security Administration indicate that 
the veteran is receiving disability benefits based on 
diagnoses of severe major depression and rheumatoid 
arthritis/inflammatory arthritis.  The veteran has been 
disabled for Social Security purposes since October 31, 1996.  
The veteran reported severe pain in every joint in his body 
and that his pain is so great that he cannot function in any 
job.  He is on numerous medications for joint pain.  

The veteran contends that the currently assigned evaluation 
does not adequately compensate him for the severity of his 
disability.  The veteran reports severe disabling pain every 
day, which affects his hips, lower back, shoulders, neck, 
knees, ankles, and the small joints in his fingers and his 
toes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected gout is evaluated pursuant to 
Diagnostic Code 5017.  Under this provision, gout is to be 
evaluated under Diagnostic Code 5002, which provides that 
rheumatoid arthritis (atrophic) as an active process, is 
evaluated as follows: with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating (100 percent); less than criteria for 100 
percent but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a less number over 
prolonged periods (60 percent); symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year (40 percent); 
and one or two exacerbations a year in a well-established 
diagnosis (20 percent).  38 C.F.R. § 4.71a, Diagnostic Codes 
5002, 5017 (2003).  

Chronic residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, are to be rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A note to this provision 
indicates that the ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Assign the higher evaluation.  Id.  

In June 1998, the veteran's evaluation was increased to 20 
percent, effective January 23, 1997.  The RO noted that 
current clinical evidence showed no symptoms of gout, but on 
the basis of continued medication resolved reasonable doubt 
in the veteran's favor and granted the increase to 20 
percent.  The Board will not disturb this evaluation.

The Board acknowledges the veteran's contentions that he 
should be service-connected for his overall arthritic 
condition and that he was originally misdiagnosed as having 
gout, or that his gout has migrated to his entire 
musculoskeletal system.  Entitlement to service connection 
for arthritis, however, is not before the Board at this time.  

Medical evidence of record indicates that the veteran suffers 
from severe pain and limitation of motion in multiple joints.  
He reports frequent exacerbations and that he is always in 
acute distress.  The evidence of record corroborates the 
veteran's complaints and the Board does not doubt his 
assertions.  

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from any nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor and that such 
manifestations be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
The veteran's private physician indicated that there was no 
way to differentiate between gout and rheumatoid arthritis in 
terms of joint pain, etc.  The examiner in December 1997, 
however, indicated there was no relationship between the 
veteran's gout and his multiple joint pathology.  This 
opinion was supported by adequate rationale.  Further, the 
veteran has been extensively evaluated and is treated for 
various forms of arthritis, as opposed to gout.  

The medical evidence suggests that the veteran's gout 
currently is asymptomatic and the veteran testified that he 
quit taking his gout medication.  The preponderance of the 
evidence is against a finding that the veteran's multiple 
joint pathology and associated exacerbations are due to his 
service-connected gout.  Consequently, the Board will not 
consider the aforementioned symptomatology in evaluating the 
veteran's claim for an increased evaluation.  

Upon review of the evidence of record, the Board finds that 
the veteran's service-connected gout is productive of no more 
than one or 2 exacerbations a year and an evaluation in 
excess of 20 percent is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
gout and there is no indication that it has a marked 
interference with employment beyond that contemplated in the 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).

As the preponderance of the evidence is against the veteran's 
claim for increase, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected gout is denied.


REMAND

Entitlement to Service Connection for a Psychiatric 
Disability

The veteran contends that he currently has a psychiatric 
disability that is related to his current physical condition.  
The veteran underwent a VA psychiatric examination in January 
1998.  Results of psychiatric testing suggested the veteran 
was in significant distress with particular concerns about 
his physical functioning.  Axis I diagnosis was major 
depressive episode.  An opinion regarding the etiology of the 
veteran's disability was not provided.

Evidence of record shows ongoing VA mental health treatment 
on an outpatient basis.  Mental health note dated in October 
2003 indicates a diagnosis of major depressive disorder, 
recurrent, moderate; dysthymia; and mood disorder secondary 
to general medical conditions and chronic pain.  

The evidence of record establishes a current psychiatric 
disability and suggests that it may be related to the 
veteran's physical condition.  Accordingly, the Board finds 
that pursuant to VA's duty to assist, it is necessary to 
obtain a medical opinion regarding the probable etiology of 
the veteran's psychiatric disability.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003); see 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Entitlement to TDIU

The veteran contends that he is entitled to TDIU.  The 
veteran is currently service-connected for gout (20 percent) 
and hypertension (10 percent).  The veteran does not 
currently meet the schedular requirements for TDIU.  See 
38 C.F.R. § 4.16 (2003).  A November 1999 statement from a VA 
staff physician indicates that, regardless of etiology, the 
veteran is unemployable due to his multi-joint disease.   

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to TDIU 
requires consideration of the effect on employability of all 
service-connected disabilities.  Therefore, the 
determinations regarding the remanded issue of entitlement to 
service connection for a psychiatric disability, and the 
referred issue of entitlement to service connection for 
arthritis, could have a significant impact on the outcome of 
the veteran's TDIU claim, and the Board finds these issues 
are inextricably intertwined.  Thus, adjudication of the TDIU 
claim will be held in abeyance pending further development of 
the veteran's service connection claims.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination: a psychiatric examination to 
determine the nature and likely etiology 
of any currently diagnosed psychiatric 
disability.  The examiner should provide 
an opinion, based on a review of all the 
evidence, as to whether it is more likely 
than not (i.e. probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that any current 
psychiatric disability is proximately due 
to or the result of the veteran's 
service-connected gout.  A complete 
rationale for the opinions expressed 
should be provided.  References to 
supporting evidence in the record would 
be helpful.  Send the claims folder to 
the examiner for review.

3.  The RO should adjudicate/readjudicate 
all pending claims for service connection 
and thereafter should readjudicate the 
issue of entitlement to TDIU.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC) and an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




                        
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



